 



Exhibit 10.7
Option Grant under the
EPCO, Inc. 2006 TPP Long-Term Incentive Plan

     
Date of Grant:
  [                    ]
 
   
Name of Optionee:
  [                    ]
 
   
Option Exercise Price per Common Unit:
  $[_.__]
 
   
Number of Options Granted (One
   
Option equals the Right to
   
Purchase One Common Unit):
  [                    ]
 
   
Option Grant Number:
  O06-[                    ]

          EPCO, Inc (the “Company”) is pleased to inform you that you have been
granted options (the “Options”) under the EPCO, Inc. 2006 TPP Long-Term
Incentive Plan (the “Plan”) to purchase Units (“Units”) of TEPPCO Partners, L.P.
(the “Partnership”) as follows:
     1. You are hereby granted the number of Options to acquire a Common Unit
set forth above, each such Option having the option exercise price set forth
above.
     2. The Options shall become fully vested (exercisable) on the earlier of
(i) the date that is four years after the Date of Grant set forth above (the
“Vesting Date”) or (ii) a Qualifying Termination (as defined below). Subject to
the further provisions of this Agreement, the Options, to the extent vested, may
be exercised (in whole or in part or in two or more successive parts) during
your employment with the Company and its Affiliates only during any February,
May, August, November or any other month in respect of which the Company
notifies you that the Options may be exercised (a “Qualified Month”) that is
within the period beginning on and after the Vesting Date and ending on the date
which is nine years and 364 days after the Date of Grant set forth above (the
“Termination Date”). In the event your employment with the Company and its
Affiliates is terminated prior to the Vesting Date for any reason other than a
Qualifying Termination, the Options shall automatically and immediately be
forfeited and cancelled unexercised on the date of such termination of
employment. For purposes of this Option grant award, the term “year” shall mean
a period comprised of 365 (or 366, as appropriate) days beginning on a day of a
calendar year and ending on the day immediately preceding the corresponding day
of the next calendar year. For example, if the Date of Grant of an Option grant
award is January 20, 2007, one year after the Date of Grant would be January 20,
2008, the Vesting Date would be January 20, 2011 and the Termination Date would
be January 20, 2017.
     3. To the extent vested and after receiving clearance from the Transactions
Committee, as provided in the Compliance Procedures for Exercising Options in
TPP Units Granted Under the Plan, as such procedure may be modified from time to
time, the Options may be exercised from time to time by a notice in writing of
such exercise which references the Option Grant Number set forth above and the
number of Options (or Units relating thereto) which are being exercised. Such
notice shall be delivered or mailed to the Company at its corporate offices in
Houston, Texas, as follows:
     Mailing Address: EPCO, Inc., P.O. Box 4735, Houston, Texas 77210-4735,
Attention: Secretary
     Delivery Address: EPCO, Inc., 1100 Louisiana Street, Suite 1000, Houston,
Texas 77002, Attention: Secretary
An election to exercise shall be irrevocable. The date of exercise shall be, if
such election is by delivery, the date the notice is hand delivered to the
Company, or if such election is mailed to the Company, the date on which the
envelope is postmarked by the U.S. Postal Service, whichever is applicable;
provided, however, if you are an employee of the Company or an Affiliate and
such mailing or delivery date occurs other than in a Qualified Month, it shall
be deemed exercised in the next Qualified Month. Further, if the date of
exercise is on a day on which the New York Stock Exchange is generally closed
for trading, the exercise date shall be deemed to be the next preceding date on
which the New York Stock Exchange is generally open for trading.

     4. An election to exercise one or more of the Options shall be accompanied
by the tender of the full exercise price of the Options (rounded to the nearest
whole cent) for which the election is made. Payment of the purchase price may be
made in cash or a check acceptable to the Company or a cashless-broker procedure
approved by the Company. However, no exercise shall be effective until you have
made arrangements acceptable to the Company to satisfy all applicable tax
withholding requirements of the Company, if any, with respect to such exercise.
     5. None of the Options are transferable (by operation of law or otherwise)
by you, other than by will or the laws of descent and distribution. If, in the
event of your divorce, legal separation or other dissolution of your marriage,
your former

 



--------------------------------------------------------------------------------



 



spouse is awarded ownership of, or an interest in, all or part of the Options
granted hereby to you (the “Awarded Options”), (i) to the extent the Awarded
Options are not fully vested, the Awarded Options shall automatically and
immediately be forfeited and cancelled unexercised as of the original date of
the award thereof and (ii) to the extent the Awarded Options are fully vested,
the Company, in its sole discretion, may at any time thereafter cancel the
Awarded Options by delivering to such former spouse Units having an aggregate
Fair Market Value equal to the excess of the aggregate Fair Market Value of the
Units subject to the Awarded Options over their aggregate Exercise Price.
     6. In the event you terminate employment with the Company and its
Affiliates for any reason other than a Qualifying Termination (as defined
below), the Options, if fully vested, may be exercised by you (or, in the event
of your death, by the person to whom your rights shall pass by will or the laws
of the descent and distribution (“Beneficiary”)) only during the 30-day period
beginning on your employment termination date; provided, however, that, other
than for a Qualifying Termination, in no event shall the Options be exercisable
after the Termination Date. A “Qualifying Termination” means your employment
with the Company and its Affiliates is terminated due to your (i) death,
(ii) receiving long-term disability benefits under the Company’s long-term
disability plan or (iii) retirement with the approval of the Committee on or
after reaching age 60. If you cease to be an “active, full-time employee”, as
determined by the Committee in its sole discretion, without regard as to how
your status is treated by the Company for any of its other compensation or
benefit plans or programs, you will be deemed to have terminated employment with
the Company and its Affiliates for purposes of this Agreement.
     7. In the event of a Qualifying Termination, the Options may be exercised
by you or, in the event such Qualifying Termination was due to your death, by
your Beneficiary, at any time on or prior to the earlier of (A) the date which
is 365 days after the date of such Qualifying Termination or (B) the date which
is 90 days after the Termination Date.
     8. Nothing in this Agreement or in the Plan shall confer any right on you
to continue employment with the Company or its Affiliates or restrict the
Company or its Affiliates from terminating your employment at any time. Unless
you have a separate written employment agreement with the Company or an
Affiliate, you are, and shall continue to be, an “at will” employee.
     9. Notwithstanding any other provision of this Agreement, the Options shall
not be exercisable, and the Company shall not be obligated to deliver to you any
Units, if counsel to the Company determines such exercise or delivery, as the
case may be, would violate any law or regulation of any governmental authority
or agreement between the Company and any national securities exchange upon which
the Units are listed or any policy of the Company or any Affiliate of the
Company.
     10. Notwithstanding any other provision of this Agreement, if you give
notice of exercise within a “quiet period,” as provided in the Policy Regarding
“Quiet Periods” and Exercise of Options Under the Plan, as such procedure may be
modified from time to time, the timing of the delivery of Units pursuant to your
exercise shall be governed by the terms of such policy. Further, the Company
shall have no liability to you for any loss you may suffer (whether by a
decrease in the value of the Units, failure or inability to receive Partnership
distributions or otherwise) from any delay by the Company in delivering to you
Units in connection with the whole or partial exercise by you of the Options.
     11. These Options are subject to the terms of the Plan, which is hereby
incorporated by reference as if set forth in its entirety herein, including,
without limitation, the ability of the Company, in its discretion, to accelerate
the termination of the Option and to amend your Option grant award without your
approval. In the event of a conflict between the terms of this Agreement and the
Plan, the Plan shall be the controlling document. Capitalized terms that are
used, but are not defined, in this Option grant award have the respective
meanings provided for in the Plan. The Plan, as in effect on the Date of Grant,
is attached hereto as Exhibit A.

            EPCO, INC.
      By:           [Name, Title]             

 



--------------------------------------------------------------------------------



 



Exhibit A
EPCO, INC.
2006 TPP LONG-TERM INCENTIVE PLAN
1 Purpose of the Plan. The EPCO, Inc. 2006 TPP Long-Term Incentive Plan, as
established hereby (the “Plan”), is intended to promote the interests of EPCO,
Inc., a Texas corporation (the “Company”), TEPPCO Partners, L.P., a Delaware
limited partnership (the “Partnership”) and Texas Eastern Products Pipeline
Company LLC, the general partner of the Partnership (“General Partner”), by
encouraging directors and employees of the Company and its Affiliates who
perform services for the Partnership, General Partner or their Affiliates to
acquire or increase their equity interests in the Partnership and to provide a
means whereby they may develop a sense of proprietorship and personal
involvement in the development and financial success of the Partnership, and to
encourage them to remain with the Company and its Affiliates and to devote their
best efforts to the Company, the General Partner and the Partnership.
2 Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Option, Unit Appreciation Right, a Restricted Unit, a
Phantom Unit or DER granted under the Plan.
     “Board” means the Board of Directors of the Company.
     “Committee” means the Audit and Conflicts Committee of the Board of
Directors of the General Partner.
     “DER” means a contingent right to receive an amount of cash equal to all or
a designated portion (whether by formula or otherwise) of the cash distributions
made by the Partnership with respect to a Unit during a specified period.
     “Director” means a “non-employee director,” as defined in Rule 16b-3, of
the General Partner.
     “Employee” means any employee of the Company or an Affiliate.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the
applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the event
Units are not publicly traded at the time a determination of Fair Market Value
is required to be made hereunder, the determination of Fair Market Value shall
be made in good faith by the Committee.
     “Option” means an option to purchase Units granted under the Plan.
     “Participant” means any Employee or Director granted an Award under the
Plan.
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or political subdivision thereof or
other entity.
     “Phantom Unit” means a notional or phantom unit granted under the Plan
which upon vesting entitles the holder to receive one Unit upon vesting.
     “Restricted Unit” means a Unit granted under the Plan that is subject to
forfeiture provisions and restrictions on its transferability.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

 



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “Unit” means a Unit of the Partnership.
     “Unit Appreciation Right” or “UAR” means an Award that, upon exercise or
vesting, as provided in the Award agreement, entitles the holder to receive the
excess, or such designated portion of the excess not to exceed 100%, of the Fair
Market Value of a Unit on the exercise or vesting date, as the case may be, over
the exercise or grant price established for such Unit Appreciation Right. Such
excess may be paid in cash and/or in Units as determined by the Committee in its
discretion.
3 Administration. The Plan shall be administered by the Committee. A majority of
the Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Units to be covered by
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled,
exercised, canceled, or forfeited; (vi) interpret and administer the Plan and
any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary thereof.
4 Units Available for Awards.
4.1 Units Available. Subject to adjustment as provided in Section 4(c), the
number of Units with respect to which Awards may be granted under the Plan is
5,000,000. To the extent an Award is forfeited or otherwise terminates or is
canceled without the delivery of Units, then the Units covered by such Award, to
the extent of such forfeiture, termination or cancellation, shall again be Units
with respect to which Awards may be granted. If any Award is exercised and less
than all of the Units covered by such Award are delivered in connection with
such exercise, then the Units covered by such Award which were not delivered
upon such exercise shall again be Units with respect to which Awards may be
granted. Units withheld to satisfy tax withholding obligations of the Company or
an Affiliate shall not be considered to have been delivered under the Plan for
this purpose.
4.2 Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate (including, without limitation, the Partnership) or
other Person, or any combination of the foregoing, as determined by the
Committee in its discretion. If, at the time of exercise by a Participant of all
or a portion of such Participant’s Award, the Company determines to acquire
Units in the open market and the Company is prohibited, under applicable law, or
the rules and/or regulations promulgated by the Securities and Exchange
Committee or the New York Stock Exchange or the policies of the Company or an
Affiliate, from acquiring Units in the open market, delivery of any Units to the
Participant in connection with such Participant’s exercise of an Award may be
delayed until such reasonable time as the Company is entitled to acquire, and
does acquire, Units in the open market.
4.3 Adjustments. In the event the Committee determines that any distribution
(whether in the form of cash, Units, other securities, or other property),
recapitalization, split, reverse split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Units or other
securities of the Partnership, issuance of warrants or other rights to purchase
Units or other securities of the Partnership, or other similar transaction or
event affects the Units such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Units (or other securities or property) with respect
to which Awards may be granted, (ii) the number and type of Units (or other
securities or property) subject to outstanding Awards, and (iii) the grant or

 



--------------------------------------------------------------------------------



 



exercise price with respect to any Award; provided, that the number of Units
subject to any Award shall always be a whole number.
5 Eligibility. Any Employee or Director who performs services for the
Partnership or the General Partner shall be eligible to be designated a
Participant.
6 Awards.
     6.1 Options. The Committee shall have the authority to determine the
Employees and Directors to whom Options shall be granted, the number of Units to
be covered by each Option, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions or intent of the
Plan.
          6.1.1 Exercise Price. The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted,
but may not be less than 100% of the Fair Market Value per Unit as of the date
of grant.
          6.1.2 Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, and the
method or methods by which any payment of the exercise price with respect
thereto may be made or deemed to have been made, which may include, without
limitation, cash, check acceptable to the Company, a “cashless-broker” exercise
(through procedures approved by the Company), other property or any combination
thereof, having a value on the exercise date equal to the relevant exercise
price.
          6.1.3 Term. Each Option shall expire as provided in the grant
agreement for such Option.
     6.2 Restricted Units. The Committee shall have the authority to determine
the Employees and Directors to whom Restricted Units shall be granted, the
number of Restricted Units to be granted to each such Participant, the period
and the conditions under which the Restricted Units may become vested or
forfeited, which may include, without limitation, the accelerated vesting upon
the achievement of specified performance goals or other criteria, and such other
terms and conditions as the Committee may establish with respect to such Award,
including whether any distributions made by the Partnership with respect to the
Restricted Units shall be subject to the same forfeiture and other restrictions
as the Restricted Unit. If distributions are so restricted, such distributions
shall be held by the Company, without interest, until the Restricted Unit vests
or is forfeited with the retained distributions then being paid or forfeited at
the same time, as the case may be. Absent such a restriction on distributions in
the grant agreement, Partnership distributions shall be paid currently to the
holder of the Restricted Unit without restriction.
     6.3 Phantom Units. The Committee shall have the authority to determine the
Employees and Directors to whom Phantom Units shall be granted, the number of
Phantom Units to be granted to each such Participant, the period during which
the Award remains subject to forfeiture, the conditions under which the Phantom
Units may become vested or forfeited, and such other terms and conditions as the
Committee may establish with respect to such Award.
     6.4 DERs. The Committee shall have the authority to determine the Employees
and Directors to whom DERs shall be granted, the number of DERs to be granted to
each such Participant, the period during which the Award remains subject to
forfeiture, the limits, if any, or portion of a DER that is payable, the
conditions under which the DERs may become vested or forfeited, and such other
terms and conditions as the Committee may establish with respect to such Award.
     6.5 UARs. The Committee shall have the authority to determine the Employees
and Directors to whom UARs shall be granted, the number of Units to be covered
by each grant, the exercise price therefor and the conditions and limitations
applicable to the exercise of the UAR, and such additional terms and conditions
as the Committee may establish with respect to such Award.

 



--------------------------------------------------------------------------------



 



6.6 General.
          6.6.1 Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
          6.6.2 Limits on Transfer of Awards.
               6.6.2.1 Each Option shall be exercisable only by the Participant
during the Participant’s lifetime, or by the person to whom the Participant’s
rights shall pass by will or the laws of descent and distribution.
               6.6.2.2 No Award and no right under any such Award may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.
          6.6.3 Unit Certificates. All certificates for Units or other
securities of the Partnership delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
          6.6.4 Consideration for Grants. Awards may be granted for no cash
consideration payable by a Participant or for such consideration payable by a
Participant as the Committee determines including, without limitation, services
or such minimal cash consideration as may be required by applicable law.
          6.6.5 Delivery of Units or other Securities and Payment by Participant
of Consideration. No Units or other securities shall be delivered pursuant to
any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award grant agreement (including, without limitation,
any exercise price or required tax withholding) is received by the Company. Such
payment may be made by such method or methods and in such form or forms as the
Committee shall determine, including, without limitation, cash, withholding of
Units, “cashless-broker” exercises with simultaneous sale, or any combination
thereof; provided that the combined value, as determined by the Committee, of
all cash and cash equivalents and the fair market value of any such property so
tendered to, or withheld by, the Company, as of the date of such tender, is at
least equal to the full amount required to be paid to the Company pursuant to
the Plan or the applicable Award agreement.
7 Amendment and Termination. Except to the extent prohibited by applicable law
and unless otherwise expressly provided in an Award agreement or in the Plan:
          7.1.1 Amendments to the Plan. Except as required by applicable law or
the rules of the principal securities exchange on which the Units are traded and
subject to Section 7(ii) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.
          7.1.2 Amendments to Awards. The Committee may waive any conditions or
rights under, amend any terms of, or alter any Award theretofore granted,
provided no change, other than pursuant to Section 7(iii), in any Award shall
materially reduce the benefit to Participant without the consent of such
Participant.
          7.1.3 Adjustment or Termination of Awards Upon the Occurrence of
Certain Events. The Committee is hereby authorized to make adjustments in the
terms and conditions of, and the criteria (if any) included in, Awards in
recognition of unusual or significant events (including, without limitation, the
events described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, of

 



--------------------------------------------------------------------------------



 



changes in applicable laws, regulations, or accounting principles, or a change
in control of the Company (as determined by its Board) or the Partnership (as
determined by the Committee), whenever the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.
Such adjustments may include, without limitation, accelerating the
exercisability of an Award, accelerating the date on which the Award will
terminate and/or canceling Awards by the issuance or transfer of Units having a
value equal to the Option’s positive “spread.”
8 General Provisions.
     8.1 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants.
The terms and conditions of Awards need not be the same with respect to each
recipient.
     8.2 Termination of Employment. For purposes of the Plan, unless the Award
agreement provides to the contrary, a Participant shall not be deemed to have
terminated employment with the Company and its Affiliates or membership from the
Board until such date as the Participant is no longer either an Employee of the
Company or an Affiliate or a Director, i.e., a change in status from Employee to
Director or Director to Employee shall not be a termination.
     8.3 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain a Director, as applicable. Further, the Company or an
Affiliate may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award agreement. Nothing in the Plan or any Award agreement
shall operate or be construed as constituting an employment agreement with any
Participant and each Participant shall be an “at will” employee, unless such
Participant has entered into a separate written employment agreement with the
Company or an Affiliate.
     8.4 Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law, without
giving effect to principles of conflicts of law.
     8.5 Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
     8.6 Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer or such Units or such other consideration might
violate any applicable law or regulation, the rules of any securities exchange,
or entitle the Partnership or an Affiliate to recover the same under Section
16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.
     8.7 No Trust Fund Created; Unsecured Creditors. Neither the Plan nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the Company or the Affiliate.
     8.8 No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and any such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated, without the
payment of any consideration therefor.

 



--------------------------------------------------------------------------------



 



     8.9 Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     8.10 Tax Withholding. The Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units or other property) of any applicable taxes payable in respect of the
grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company or the Affiliate to
satisfy its withholding obligations for the payment of such taxes.
     8.11 Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company and its Affiliates shall be relieved of
any further liability for payment of such amounts.
     8.12 Participation by Affiliates. In making Awards to Employees employed by
an Affiliate of the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Affiliate for compensation paid to Employees for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.
9 Term of the Plan; Unitholder Approval. The Plan, as hereby amended and
restated, shall be effective on the date of its approval by the Unitholders of
the Partnership and shall continue until the earliest of (i) all available Units
under the Plan have been paid to Participants, (ii) the termination of the Plan
by action of the Board or the Committee or (iii) the 10th anniversary of the
date of the approval by the Unitholders of this Plan. However, unless otherwise
expressly provided in the Plan or in an applicable Award agreement, any Award
granted prior to such termination, and the authority of the Board or the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.
10 Section 409A. Notwithstanding anything in this Plan to the contrary, if any
Plan provision or Award under the Plan would result in the imposition of an
additional tax under Code Section 409A and related regulations and United States
Department of the Treasury pronouncements (“Section 409A”), that Plan provision
or Award will be reformed to the extent practicable to avoid imposition of the
applicable tax and no action taken to comply with Section 409A shall be deemed
to adversely affect the Participant’s rights to an Award or require the consent
of the Participant.

 